IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


EDWARD F. WEATHERILL,                      :   No. 69 EAL 2020
                                           :
                   Petitioner              :
                                           :   Petition for Allowance of Appeal
                                           :   from the Order of the
             v.                            :   Commonwealth Court
                                           :
                                           :
WORKERS' COMPENSATION APPEAL               :
BOARD (WISE FOODS, INC.),                  :
                                           :
                   Respondent              :


                                    ORDER



PER CURIAM

     AND NOW, this 20th day of July, 2020, the Petition for Allowance of Appeal is

DENIED.